DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-5, 7-10, 11-44 have been canceled. Claim 45 has been added. Claims 1, 6, 45 are pending and under consideration. 
Applicant's arguments filed 3-23-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Objections
Step a) can be written more clearly as ---generating a Rag2-/- blastocyst---. 
Step b) should clearly set forth the breeding results in embryos that are CD19Cre/LMP1stopFL, i.e. breeding… …such that CD19Cre/LMP1stopFL embryos are obtained---. The generation of ES cells from the embryos should be a separate step. It’s possible to simplify step b) into ---generating CD19Cre/+, LMP1stopFL/+, TCRβ-/-δ-/- mouse embryonic stem (ES) cells--- with the proper explanation. Assuming the breeding step remains, the genetic modification in the “wherein” phrase in lines 9-10 should be set forth with the description of the mouse in the breeding step; however, the phrase “modified genome having at least one additional insertion, deletion, or mutation” is generic. All offspring of all animals have “at least one additional insertion, deletion, or mutation” as compared to their parents’ contribution to the genome. The genotype of the ES cells in lines 11-12 should be in the “generating ES cells” step. 
Cre/+, LMP1stopFL/+, TCRβ-/-δ-/- ES cells obtained in step b) into the Rag2-/- blastocyst obtained in step a) such that a chimeric blastocyst is obtained---.
Step d) can be written more clearly as ---implanting the chimeric blastocyst obtained in step c) into a female [wild-type] mouse such that a transgenic chimeric mouse comprising CD19Cre/+, LMP1stopFL/+, TCRβ-/-δ-/- lymphocytes and RAG2-/- cells is born---.
The phenotype of the mouse requires clarification. It is unclear whether the mouse has B-cell lymphoma at birth or has an increased probability of developing B-cell lymphoma as compared to wild-type mice. The meaning of B-cell expansion is generic and does not necessarily represent lymphoma because all B-cells expand and proliferate. 
Claim Rejections - 35 USC § 112
Claims 1, 6 remain and claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a chimeric transgenic mouse by introducing CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ ES cells into a RAG2-/- mouse blastocyst and obtaining a chimeric transgenic mouse comprising CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes and RAG2-/- cells does not reasonably provide enablement for a mouse with ALL cells having “a genome of” RAG2-/-, using a mouse with any B-cell expansion or lymphoma as a “LMP1+ B-cell lymphoma model”, a mouse with B-cell lymphoma at birth, or a mouse “comprising at least one additional insertion, deletion, or mutation” as broadly encompassed by claim 1. The specification does not enable any person skilled in the art to which it pertains, or with make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to 
A method for generating a transgenic chimeric mouse LMP1+ B cell lymphoma model having (i) the genotype of a Rag-2-/- mouse and (ii) chimeric lymphocytes with the genotype of a CD19cre/+ LMPlst pFL/+ TCR- -6-/- mouse and comprising at least one additional insertion, deletion or mutation, the method comprising: (a) generating a RAG-2 deficient mouse blastocyst that has a genome that is Rag-2 -/-, (b) breeding CD19cre/+, TCRP-/-6-&- mice with LMPlst pFL/+, TCRP-/-6-&- mice to generate and select embryos that are CD19cre/LMP1stpFL/TCRD ---/- and generating embryonic stem (ES) cells from the selected embryos, wherein the CD19cre/+ TCRP-/-6- - mice and/or the LMPst pFL/+, TCRP-/-6-- mice further comprise a modified genome having at least one additional insertion, deletion or mutation, and wherein the ES cells comprise the genotype CD19re/LMPstOpFL/TCR - - -/- and further comprise the at least one insertion, deletion or mutation, (c) injecting the ES cells into the RAG-2 deficient blastocyst to produce a chimeric blastocyst, and (d) implanting the chimeric blastocyst into a female mouse such that a transgenic chimeric mouse having at least one symptom of B cell expansion or B cell lymphoma is born, wherein the transgenic chimeric mouse comprises LMP1+ chimeric lymphocytes having the modified genome of the CD19cre/+ LMP1stpFL/+ TCR -/-6 ES cell. 
The claim requires the mouse has “the genotype of a RAG2-/- mouse” which encompasses all cells being RAG2-/-. 

The genetic modification in the “wherein” phrase in lines 9-10, “modified genome having at least one additional insertion, deletion, or mutation” is generic because all offspring of all animals have “at least one additional insertion, deletion, or mutation” as compared to their parents’ contribution to the genome. It is unclear how the concept further limits the structure or the function of the mouse claimed. 
The opening paragraph of the Examples states: “The Epstein-Barr virus (EBV) latent membrane protein 1 (LMP1) contributes to oncogenic human B cell transformation. Mouse B cells conditionally expressing LMP1 are not predisposed to B cell malignancies, as LMP1-expressing B cells are eliminated by T cells. However, mice with conditional B cell LMP1 expression and genetic elimination of α/β and γ/δ T cells ("CLT" mice) die early in association with B cell lymphoproliferation and lymphomagenesis. Generation of CLT mice involves in-breeding multiple independently segregating alleles” (pg 22, para 152). 
“The CLT ES cell line was derived from embryonic day 3.5 (E3.5) blastocysts resulting from a cross between CD19Cre/+; TCRβ-/-,δ-/- and LMP1stopFL/+ ; TCRβ-/-,δ-/- mice according to an established protocol (19). The transgenic mice LMP1stopFL/+ used were generated on a BALB/c background whereas other mouse strains including CD19-cre, TCRβ-/- and TCRδ-/- were all on a C57BL/6 background (8). RAG2-deficient blastocyst 
Pg 24, lines 1-3, teaches: “when V(D)J competent ES cells are injected into RAG2-deficient blastocysts, all B and T cells derive from the injected ES cells, allowing use of ES cells containing other types of mutations to test effects on lymphocyte development and function.”
Citation 19 in paragraph 153 cites Abbondanzo for the method of isolating ES cells (it does not teach the ES are CD19cre/+; TCRβ-/-δ-/-; LMP1stopFL/+ as previously stated). However, Yasuda (Cold Spring Harbor Symp. Quant. Biol. 2013, Vol. 78, pg 259-263) taught CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ ES cells that model primary Epstein Barr viral (EBV) infection (pg 261, col. 1, 1st full para). Induction of LMP1 in the mice of Yasuda (obtained using the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ ES cells) caused an explosive expansion of CD19+ B-cell and enlarged spleen. The CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ ES cells and mice provide a model of “EBV-driven B-cell lymphomas” (pg 261-262; pg 262, line 1-2).
Pg 24-25, paragraphs 163-164, discuss the “RDBC chimeras generated with CLT ES cells” and teach they develop “typical LMP1-driven polyclonal B cell expansion and B-cell lymphoma”. 
Pg 25-26, paragraph 165, discusses making CLT mice in an “AID-deficient background by multiple rounds of breeding” and states: “the AICDA gene, LMP1 knock-in allele (Rosa26 gene) and the TCRJ3 locus all lie on chromosome 6 of mouse -/-δ-/- LMP1stopFL/+ and cells that are RAG2-/-. 

The specification does not enable making/using a mouse with ALL cells having “a genome of” RAG2-/- as broadly encompassed by claim 1. The preamble requires the mouse has a genotype of Rag2-/-; however, the specification is limited to a chimeric mouse where only SOME of the cells are Rag2-/- (the other cells are CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+). The specification does not correlate the chimerism (Rag2-/- vs. CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+) to a mouse with a Rag2-/- genome. The Rag2-/- genotype does not coexist with the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ genotype in one cell of the chimera. The mouse contains CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes and the other cells are Rag2-/-. Given the teachings in the specification take with the lack of correlative guidance it would have required those of skill undue experimentation to determine how to make/use a mouse with ALL cells having “a genome of” RAG2-/- as broadly encompassed by claim 1. 
The specification does not enable making/using a mouse with any B-cell expansion or lymphoma as a “LMP1+ B-cell lymphoma model”, specifically with B-cell lymphoma at birth as broadly encompassed by claim 1. The phrase B-cell expansion encompasses normal B-cell growth and proliferation; however, the specification does not teach how to use such a mouse. The claim encompasses implanting the chimeric -/-δ-/- with a LMP1stopFL/+ TCRβ-/-δ-/- mouse and have the genotype CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ which means LMP1 expression has been induced in the ES cells implanted into the Rag2-/- blastocyst and the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes of the offspring but it does mean the B-cells are hyper proliferating or that the mouse has B-cell lymphoma at birth. The claim does not require the mouse has increased LMP1 expression as a result of Cre induction or that the mouse has a higher frequency of developing B-cell lymphoma than wild-type. The specification does not correlate the mouse with increased probability of developing B-cell lymphoma with a mouse with a normal probability of B-cell lymphoma as broadly encompassed by claim 1. Given the teachings in the specification take with the lack of correlative guidance it would have required those of skill undue experimentation to determine how to make/use a mouse with any B-cell expansion or lymphoma as a “LMP1+ B-cell lymphoma model”, specifically with B-cell lymphoma at birth as broadly encompassed by claim 1 other than a mouse with increased probability of developing B-cell lymphoma. 
The specification does not enable a mouse “comprising at least one additional insertion, deletion, or mutation” as broadly encompassed by claim 1. The specification does not teach any specific additional insertion, deletion, or mutation beyond the Rag2-/- cells coexisting with the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes. Given the teachings in the specification take with the lack of correlative guidance it would have required those of skill undue experimentation to determine how to make/use a mouse .
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants discuss the means of inducing LMP1 expression and B-cell lymphoma. Applicants’ argument is not persuasive for reasons set forth above. The claims encompass a mouse with B-cell lymphoma at birth or a mouse with a normal probability of developing B-cell lymphoma. 
Indefiniteness
Claims 1, 6 remain and claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear whether the mouse LMP1+ B cell lymphoma model has lymphoma or simply has lymphocytes that are CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ because the claim does not require inducing Cre-lox-controlled expression of LMP-1. It is unclear whether the mere presence of the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes IS the lymphoma or if overproliferation of the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes is required. 
The phrase “modified genome having at least one additional insertion, deletion, or mutation” makes claim 1 indefinite because it is generic, because it does not set forth the structure of the genome of the mouse, and because all offspring of all animals have “at least one additional insertion, deletion, or mutation” as compared to their parents’ contribution to the genome. Therefore, it is unclear how the concept further limits the structure of the mouse. 

Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 45 requires the B-cell expansion or lymphoma comprises splenomegaly, splenic tumor nodules, hepatomegaly, or hepatic tumor nodules; however, the concepts of splenomegaly, splenic tumor nodules, hepatomegaly, and hepatic tumor nodules are 
Claim Rejections - 35 USC § 103
Claims 1, 6 remain and claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Current Biology, July 1, 1993, Vol. 3, No. 7, pg 405-413) in view of Yasuda (Cold Spring Harbor Symp. Quant. Biol. 2013, Vol. 78, pg 259-263) and Abbondanzo (Methods in enzymology, 1993, Vol. 225, pg 803-823). 
Chen introduced normal ES cells into RAG2-/- mouse blastocysts in a process called “RAG2-deficient blastocyst complementation” (because RAG2-/- mice do not produce B or T lymphocytes, but mice made by introducing normal ES cells into RAG2-/- blastocysts develop normal lymphocyte populations). Chen taught using “RAG2-deficient blastocyst complementation” to elucidate the role of any gene on lymphocyte development or lymphocyte function. To test this system, Chen introduced Rb-/- ES cells (with a homozygous disruption of the retinoblastoma (Rb) gene) into RAG2-/- mouse blastocysts and obtained mice with a normal lymphocyte population. Chen did not teach introducing CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ ES cells into the RAG2-/- blastocyst as required in claim 1.
However, Yasuda taught CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice that model primary Epstein Barr viral (EBV) infection (pg 261, col. 1, 1st full para). Induction of LMP1 in the mice caused an explosive expansion of CD19+ B-cell and enlarged spleen. The CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice provide a model of “EBV-driven B-cell lymphomas” (pg 261-262; pg 262, line 1-2).

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to introduce genetically modified ES cells into RAG2-/- mouse blastocyst as described by Chen using ES cells obtained using the method of Abbondanzo from the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice of Yasuda. Those of ordinary skill in the art at the time of filing would have been motivated to make ES cells from the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice of Yasuda (using the well-known method described by Abbondanzo) and inject them into RAG2-/- blastocysts as described by Chen to elucidate the role of LMP1 in B-cell activation and transformation by EBV. Those of skill would have recognized “RAG2-deficient blastocyst complementation” were for use with any genetically modified ES for researching the role of genes in B-cell development/function as described by Chen. Those of skill would have recognized how to make ES cells from the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice of Yasuda using the method of Abbondanzo. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to make and use ES cells obtained from the mice of Yasuda for research into the role of LMP1 in “EBV-driven B-cell lymphoma” using the “RAG2-deficient blastocyst complementation” system described by Chen. 
Claim 6 has been included because Chen detected lymphocytes with the targeted mutation; therefore, those of skill would have obviously tested for offspring that were RAG2-/- CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice.
. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive because the chimeric mouse obtained by the combined teachings of Chen, Yasuda, and Abbondanzo has CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ B-cells as well as Rag-/- cells, and because the steps are obvious for reasons set forth in the rejection. 
Applicants argue the invention removes the risk of early lethality of mice bearing CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphomas. Applicants point to paragraph 152 which describes the desire to avoid “germline breeding”. Applicants’ argument is not persuasive. Applicants’ discussion does not amount to an “unexpected results” argument. Such an argument must first take into consideration what was “expected” from the references, i.e. the mice of Chen lived, and the mice of Yasuda with CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ lymphocytes lived and developed B-cell lymphoma – applicants have not does any such analysis. Any “obstacle” regarding lethality relates to a different technology and irrelevant using the combined teachings of Chen, Yasuda, and Abbondanzo. Accordingly, this argument cannot be considered an “unexpected results” argument. 

Claims 1, 6 remain and claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (PNAS, 1993, Vol. 90, pg 4528-4532) in view of Yasuda (Cold Spring Harbor Symp. Quant. Biol. 2013, Vol. 78, pg 259-263). 

Chen introduced JH+/- ES cells into RAG2-/- mouse blastocysts in a process called “RAG2-deficient blastocyst complementation” (because RAG2-/- mice do not produce B or T lymphocytes, but mice made by introducing normal ES cells into RAG2-/- blastocysts develop normal lymphocyte populations) to determine the role of the immunoglobulin heavy chain joining (JH) gene segments (JH+/-) on B or T cell development/function. Chen did not teach introducing CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ ES cells into the RAG2-/- blastocyst as required in claim 1.
However, Yasuda taught CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice that model primary Epstein Barr viral (EBV) infection (pg 261, col. 1, 1st full para). Induction of LMP1 in the mice caused an explosive expansion of CD19+ B-cell and enlarged spleen. The CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice provide a model of “EBV-driven B-cell lymphomas” (pg 261-262; pg 262, line 1-2).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to introduce genetically modified ES cells into RAG2-/- mouse blastocyst as described by Chen using ES cells obtained from the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice of Yasuda. Those of ordinary skill in the art at the time of filing would have been motivated to make ES cells from the CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mouse embryos of Yasuda and inject them into RAG2-/- blastocysts as described by Chen to elucidate the role of LMP1 in B-cell activation and transformation by EBV. Those of skill would have recognized “RAG2-deficient blastocyst complementation” were for use with any genetically modified ES for researching the role of genes in B-cell -/-δ-/- LMP1stopFL/+ mice of Yasuda using well-known methods in the art. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to make and use ES cells obtained from the mice of Yasuda for research into the role of LMP1 in “EBV-driven B-cell lymphoma” using the “RAG2-deficient blastocyst complementation” system described by Chen. 
Claim 6 has been included because Chen identified mice and lymphocytes obtained from the mice with the desired mutation; therefore, those of skill would have obviously tested for offspring that were RAG2-/- CD19Cre/+ TCRβ-/-δ-/- LMP1stopFL/+ mice.
Claim 45 has been included because the mouse described by Chen had normal lymphocytes and the mouse described by Yasuda had expanding B-cells. 
Response to arguments
Applicants’ arguments are repeated from above. Applicants’ arguments are not persuasive for reasons cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ba (Cancer Immunol. Res., 2015, Vol. 3, No. 6, pg 641-649) is post-filing evidence of applicants’ research. 
Jackson Laboratory taught mouse strains: B6.129P2-Tcrbtm1Mom Tcrdtm1Mom/J and B6N.129P2-Cd19tm1(cre)Cgn/J (see mouse strain datasheets).
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632